                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CHARLES CURTIS ATKINSON,                     )
                                             )
                  Plaintiff,                 )
                                             )
                  v.                         )              1:18cv763
                                             )
CAROLINE FRICK, RN and                       )
DEBRA E. COATS,                              )
                                             )
                  Defendants.                )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

     This     case     comes    before   the      undersigned    United    States

Magistrate Judge for a recommendation on “Defendants’ Motion for

Summary     Judgment”    (Docket    Entry      40)   (the     “Summary    Judgment

Motion”).1    For the reasons that follow, the Court should grant the

Summary Judgment Motion.

                                   BACKGROUND

     I.   Procedural History

     Pursuant to 42 U.S.C. § 1983, Charles Curtis Atkinson (the

“Plaintiff”) commenced this action against Caroline Frick, R.N.,

and Debra E. Coats, R.N., (the “Defendants”) for acts and/or

omissions    amounting     to   deliberate       indifference    to   Plaintiff’s

serious medical needs during Plaintiff’s incarceration at Randolph

Correctional    Institution       (“Randolph”).        (Docket    Entry    2   (the




     1 For legibility reasons, this Opinion omits all-cap font in
quotations from the parties’ materials.




    Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 1 of 21
“Complaint”) at 2-10.)2        Each Defendant answered the Complaint,

asserting     various   defenses       (to   include     qualified       immunity).

(Docket    Entries   23,   25.)    Thereafter,         the   parties     commenced

discovery.       (See   Text   Order     dated    Apr.     16,    2019   (adopting

Scheduling Order).)

       After discovery closed, Defendants jointly filed the Summary

Judgment Motion (Docket Entry 40), supporting brief (Docket Entry

41), and accompanying materials (Docket Entries 41-1, 41-2, 41-3,

41-4, 41-5, 41-6, 41-7).           The following day, the Clerk sent

Plaintiff a letter advising him of his “right to file a 20-page

response in opposition . . . within 30 days from the date of

service of the [Summary Judgment Motion] upon [him].”                      (Docket

Entry 42 at 1.)      The letter specifically cautioned Plaintiff that

a “failure to . . . file affidavits or evidence in rebuttal within

the    allowed   time   may    cause     the     [C]ourt     to   conclude    that

[Defendants’] contentions are undisputed and/or that [Plaintiff] no

longer wish[es] to pursue the matter,” as well as that, “unless

[Plaintiff] file[s] a response in opposition to the [Summary

Judgment Motion], it is likely . . . judgment [will be] granted in

favor of [Defendants].”        (Id.)    Despite these warnings, Plaintiff




     2 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

                                         2




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 2 of 21
did not respond.         (See Docket Entries dated Aug. 18, 2020, to

present.)3

     II.     Factual History

     As    relevant     to   the   Summary    Judgment    Motion,    the   record

reflects the following:

     A.    Plaintiff’s Allegations

     In his unverified Complaint, Plaintiff alleges that:

     Upon    his   admission       to   Randolph,     Plaintiff    visited    with

Defendant Frick, the chronic disease nurse, to “establish[] a

[regimen] to control and treat [his] asthma and COPD.”                     (Docket

Entry 2 at 5.)        The prescribed treatments included the use of a

nebulizer and two inhalers.          (Id.)    Additionally, Plaintiff’s name

“was placed on the list to see the [doctor].”                (Id.)     Plaintiff

attended     regular    appointments      with   an    (unnamed)     doctor    and

Defendant Frick, and Defendant Coats likewise played a role in

Plaintiff’s     care.        (Id.)       In   connection    with     Plaintiff’s




     3 By local rule, “[i]f a respondent fails to file a response
within the time required . . ., the motion will be considered and
decided as an uncontested motion, and ordinarily will be granted
without further notice.” M.D.N.C. LR 7.3(k). In particular, a
party’s failure “to respond to a summary judgment motion may leave
uncontroverted those facts established by the motion.” Custer v.
Pan Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993). However,
the United States Court of Appeals for the Fourth Circuit requires
substantive review of even unopposed motions for summary judgment.
See id. (“[T]he court, in considering a motion for summary
judgment, must review the motion, even if unopposed, and determine
from what it has before it whether the moving party is entitled to
summary judgment as a matter of law.”).

                                         3




    Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 3 of 21
treatments,       Defendants    “perform[ed]   basic    medical    exams   to

determine [Plaintiff’s] vital signs.”          (Id.)

     On October 6, 2015, Plaintiff underwent an examination by a

pulmonary specialist “to determine the extent of [Plaintiff’s]

illness.”        (Id.)    During a medical appointment at Randolph on

October    12,    2015,   a   (non-party)   nurse   consulted   the   on-call

physician, who “prescribed several medications.” (Id. at 6.) That

nurse advised Plaintiff that Defendants previously had lied to him

about calling the on-call physician about Plaintiff’s illness.

(Id.)     Plaintiff often perceived negativity and hostility during

appointments with Defendants.         (Id.)

     Around November 10, 2015, Plaintiff experienced a decline in

his overall health, which “cause[d him] to initiate emergency

treatment from the medical department [at Randolph].”             (Id. at 5.)

During each visit, Plaintiff requested treatment by a “qualified

specialist.” (Id. at 6.) On one occasion, Defendant Frick assured

Plaintiff that she possessed 35 years of experience as a nurse and

“[did] everything a doctor would do.”          (Id.)

     On the morning of November 14, 2015,4 Plaintiff presented for

treatment with “critical” vital signs, “including a fever of 102.3


     4 According to the Complaint, that visit occurred on October
14, 2018. (Docket Entry 2 at 6.) Given that (i) Plaintiff signed
the Complaint on August 31, 2018 and (ii) other allegations
evidently relating to that same incident mention November 14, 2015,
it appears that Plaintiff intended to reference his condition on
November 14, 2015 (rather than two months after he filed the
Complaint). (Id. at 15.)

                                       4




    Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 4 of 21
[degrees].”   (Id.)    However, Plaintiff received no referral to or

treatment by a specialist, and “[his] symptoms worsened.”           (Id.)

Apparently in connection with that incident, Defendants “lied to

[Plaintiff] about calling the on-call physician for instructions on

how to treat [him].”    (Id. at 6–7.)    According to Plaintiff, staff

should have transported him to the hospital in accordance with

institutional policy.    (Id. at 7.)

     Later that afternoon, Plaintiff underwent an examination by

another nurse at Randolph, and that nurse called 911, resulting in

Plaintiff’s transport to the emergency room.            (Id.)    Hospital

personnel conducted x-rays and CT scans of Plaintiff’s lungs.

(Id.)   Plaintiff spent seven5 days in the hospital (during three of

which he remained in critical condition) and “was diagnosed with

double pneumonia and organ failure.”       (Id.)

     Although the discharge instructions directed Plaintiff to

follow up with a pulmonologist within a week, that visit never

occurred.     (Id. at 7–8.)     Morever, three years passed before

Plaintiff “receive[d] the required x-rays.”        (Id. at 8.)   Finally,

Defendants lied to Plaintiff about his prescription for Oxycodone

and denied him multiple medications (despite a prescription from “a

qualified specialist” for such medication).        (Id.)   As a result of



     5   One part of the Complaint suggests that Plaintiff’s
hospital stay lasted from November 14, 2015, until November 21,
2015. (Docket Entry 2 at 7.) Elsewhere the Complaint states that
Plaintiff spent nine days in the hospital. (Id. at 9.)

                                    5




    Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 5 of 21
the delay in treatment, Plaintiff has developed (potentially pre-

cancerous) nodules in his lungs. (Id.) Defendants’ conduct caused

Plaintiff to “experience undue pain and suffering” and to sustain

permanent damage to his health.          (Id.)    In sum, in response to

Plaintiff’s “serious medical need . . . [D]efendants’ indifference

and negligence caused [Plaintiff’s] illness to progress to the

point of threatening [his] life . . . and almost killed [him.]”

(Id. at 9.)    Such conduct allegedly violated Plaintiff’s eighth-

amendment rights, for which violation Plaintiff seeks compensatory

and punitive damages.     (Id.)

      B.   Exhibits to the Complaint

      In connection with those allegations, Plaintiff referenced and

submitted four documents as exhibits to the Complaint: a single

page of a medical record from Randolph Hospital, dated November 16,

2015 (id. at 16); a letter from Tanvir Chodri, M.D., to the North

Carolina Industrial Commission, dated November 2, 2017 (id. at 17);

an   administrative    remedy   response   from    Johnston    Correctional

Institution, dated April 29, 2016 (id. at 18); and an order from

the North Carolina Industrial Commission, dated June 12, 2018 (id.

at 19).

      The Randolph Hospital record notes the presence of pulmonary

nodules, which required “outpatient followup.”                (Id. at 16.)

Kendall Garing, M.D., whose electronic signature appears at the

bottom of that record, further described Plaintiff as “acutely and


                                     6




     Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 6 of 21
critically ill” and indicated the urgent need to treat Plaintiff’s

“vital organ failure” and “to prevent further life-threatening

deterioration of [his] condition.”                  (Id.)

       The   letter     to    the    North       Carolina    Industrial   Commission

describes Plaintiff’s condition on November 16, 2015, when Dr.

Chodri treated him.            (See id. at 17.)             The letter reflects Dr.

Chodri’s observations that Plaintiff improved while hospitalized

and notes that Dr. Chodri recommended a follow-up visit within a

week.    (Id.)     The letter further relates Plaintiff’s own report

that his condition worsened in the week preceding his admission to

the hospital and that his health had declined in the six months

since his incarceration.             (Id.)

       According to the administrative remedy response, Plaintiff

filed a grievance at Johnston Correctional Institution on February

23,    2016,   concerning        alleged      improper       medical   treatment   at

Randolph.        (Id.    at   18).      The      response     indicates   that   staff

investigated Plaintiff’s concern and responded at two earlier steps

of the grievance process.            (Id.)       Concluding that prison staff had

neither violated policy nor evinced indifference, the step-three

examiner dismissed Plaintiff’s grievance.                    (Id.)

       Finally,    the       order    from    the    North     Carolina   Industrial

Commission reflects that Plaintiff had initiated an action against

the North Carolina Department of Public Safety and that a hearing

took place on June 6, 2018.                   (Id. at 19.)           At the hearing,


                                             7




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 7 of 21
Plaintiff orally moved for voluntary dismissal without prejudice,

which the Deputy Commissioner granted.                (Id.)

       C.   Defendants’ Affidavits and Exhibits

       In support of the Summary Judgment Motion, Defendants each

submitted a personal affidavit (Docket Entry 41-1 (the “Frick

Affidavit”);      Docket    Entry   41-5       (the   “Coats    Affidavit”))     and

attached as exhibits to each affidavit certain of Plaintiff’s

medical records (Docket Entries 41-2, 41-3, 41-4, 41-6, 41-7).

             1. Defendant Frick

       In the Frick Affidavit, Defendant Frick swore that “[she]

operated within a well-defined scope of practice,” which included

“notify[ing] the physician at Randolph or contact[ing] the on-call

provider” when she believed a patient’s condition “warranted an

elevation of care” and executing orders “entered . . . into a

patient’s     charts,      regarding   medications[]           or   other    medical

treatment.” (Docket Entry 41-1, ¶¶ 14–16.) According to the Frick

Affidavit, Defendant Frick never lied to any patient, including

Plaintiff, about her contact with an on-call physician or about

medication orders.         (Id., ¶¶ 17–18.)            Defendant Frick further

averred that she recalled Plaintiff’s referral to a pulmonologist

and    numerous    encounters       with       Plaintiff,      during   which    she

“interacted with him in a respectful and professional manner.”

(Id., ¶¶ 20–21.)     In particular, Defendant Frick acknowledged that

she treated Plaintiff on November 13, 2015.              (Id., ¶ 22.)       However,


                                           8




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 8 of 21
she denied any knowledge of the alleged events on November 14,

2015,   and    Plaintiff’s         subsequent         diagnoses.      (Id.,   ¶   21.)

Defendant Frick concluded the Frick Affidavit by stating that her

decisions with respect to Plaintiff’s care “on November 13, 2015,

were based upon [her] years of training and experience as a nursing

professional, and [her] assessment of [Plaintiff].”                     (Id., ¶ 28.)

She maintained that “[her] examination of [Plaintiff] was thorough,

complete,     and   was    based     upon       his    clinical    presentation    and

subjective complaints.”            (Id., ¶ 29.)

              a. Exhibits

      In connection with her affidavit, Defendant Frick submitted “a

complete and accurate copy of the medical record of [her] clinical

encounter with [Plaintiff] on November 13, 2015” (id., ¶ 22).

(Docket Entry 41-2.)           According to the Frick Affidavit, that

medical record demonstrates that “[Plaintiff] arrived at the clinic

complaining of respiratory issues at 12:35 pm.”                    (Docket Entry 41-

1, ¶ 24 (citing Docket Entry 41-2 at 1).)                          His vital signs,

including his temperature of 98.8 degrees, appeared normal.                       (Id.,

¶¶   23–24    (citing     Docket    Entry       41-2    at   1–2).)    Additionally,

Defendant Frick swore (and the attached medical record indicates)

that (i) Plaintiff smelled of cigarette smoke, (ii) Defendant Frick

counseled Plaintiff against smoking, and (iii) Plaintiff had used

more than the prescribed dose of his inhaler.                         (Id., ¶¶ 25–26

(citing Docket Entry 41-2 at 3).)


                                            9




     Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 9 of 21
       According to another medical record attached to the Frick

Affidavit, Plaintiff again sought medical attention around 11:00

p.m. on November 13, 2015.               (Docket Entry 41-3 at 1.)         Neither

Defendant participated in his care during that visit.                 (See id. at

1–6.)      The   notes    from    that    encounter      reflect   that   Plaintiff

continued to complain about respiratory issues and asked to go to

the emergency room.        (Id. at 1.)      The nurses who treated Plaintiff

recorded his temperature as 99.7 degrees, noted that Plaintiff had

presented with chest congestion and a fever on November 12, 2015,6

and called a doctor to obtain a different cough medicine.                   (Id. at

1, 4.)

       The final medical record attached to the Frick Affidavit

relates to Plaintiff’s treatment on November 14, 2015. (See Docket

Entry 41-4 at 1.)7       Plaintiff sought medical attention based on his

reported inability to breathe and sharp pain in his chest.                   (Id.)

The    record    does    not   show      that   either    Defendant   encountered

Plaintiff on that day.           (See id. at 1–6.)        The nurses who treated

Plaintiff noted his shortness of breath, crackles, as well as

wheezing, and recorded that Plaintiff “[h]ad [a] fever [two] days

ago.”    (Id. at 1–2, 4.)        That record contains two different values


     6 No documentation of an appointment on November 12, 2015 (or
confirmation of Plaintiff’s fever on that date) appears elsewhere
in the record.

     7   The only medical record from that date reflects an
appointment in the afternoon, not in the morning as Plaintiff
alleged in the Complaint (see Docket Entry 2 at 6).

                                           10




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 10 of 21
for Plaintiff’s temperature during the November 14 visit (99.7

degrees and 98.2 degrees)8 and indicates that Plaintiff’s oxygen

saturation remained 93 percent after treatment with a nebulizer.

(Id. at 2, 4.)         One nurse contacted a doctor about Plaintiff’s

condition,   and   a    team   arrived   to   transport    Plaintiff    to   the

emergency room.    (Id. at 2.)

            2. Defendant Coats

     In   her   affidavit,      Defendant     Coats   averred    that   “[she]

operate[s] within a well-defined scope of practice,” which included

“notify[ing] the physician at Randolph or contact[ing] the on-call

provider” when she believed a patient’s condition “warranted an

elevation of care” and executing orders “entered . . . into a

patient’s    chart,      regarding   medications[]        or   other    medical

treatment.” (Docket Entry 41-5, ¶¶ 14–16.) Defendant Coats denied

misrepresenting to any patient, including Plaintiff, her contact

with an on-call physician or the status of medication orders.

(Id., ¶¶ 17–18.)       Defendant Coats further stated that she recalled

“interact[ing] with [Plaintiff] in a respectful and professional

manner” but lacked knowledge about many of the events underlying

the Complaint.     (Id., ¶ 20.)      More specifically, Defendant Coats

swore that she provided care to Plaintiff on November 21, 2015,



     8    In other words, contrary to the Complaint, which alleged
a fever of 102.3 (and later, 102.5) degrees on November 14, 2015
(Docket Entry 2 at 6–7), the only evidence in the record pertaining
to that date demonstrates no elevated fever.

                                     11




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 11 of 21
upon his discharge from the hospital, and again on November 24,

2015.     (Id., ¶¶ 21, 23.)      Defendant Coats maintained that she

noticed during his appointments that Plaintiff smelled of cigarette

smoke and that attempted counseling on the adverse effects of

smoking     resulted   in    Plaintiff     “becom[ing]        angry,   verbally

inappropriate and argumentative.”          (Id., ¶ 24.)

            a. Exhibits

     Defendant    Coats     submitted    two   documents      along    with   her

affidavit: “complete and accurate cop[ies] of the medical record[s]

of [her] clinical encounter[s] with [Plaintiff] on November 21,

2015 [and] . . . November 24, 2015” (id., ¶¶ 21, 23).                   (Docket

Entries 41-6, 41-7.)9        During the visit on November 21, 2015,

Plaintiff    advised   Defendant   Coats       about   pain    medications     he

received while in the hospital.          (Docket Entry 41-6 at 3.)        Notes

from that visit memorialize Defendant Coats’s communications with

other providers about Plaintiff’s need for pain medication.               (Id.;

see also Docket Entry 41-5, ¶ 22.)             When Plaintiff returned for

another appointment with Defendant Coats on November 24, 2015, he

complained that he still felt unwell and experienced sweating, a

fast heartbeat, and an inability to catch his breath.                   (Docket

Entry 41-7 at 1.)      The medical record from that visit shows that


     9 The Coats Affidavit describes one attachment as an “amended
record showing the entry of an order for antibiotics.” (Docket
Entry 41-5, ¶ 21.) The first two pages of the first medical record
bear the words “See Amendment,” and the (amended) pages that follow
include a prescription for Clindamycin HCL. (Compare Docket Entry
41-6 at 1–2, with id. at 3–4.)

                                    12




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 12 of 21
Defendant Coats ordered a chest x-ray and other tests.           (Id. at

1–2; see also Docket Entry 41-5, ¶ 23.)

                              DISCUSSION

     I.   Summary Judgment Standards

     “The [C]ourt shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”         Fed. R. Civ.

P. 56(a).     A genuine dispute of material fact exists “if the

evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).    Additionally, “[a]s to materiality, . . . [o]nly

disputes over facts that might affect the outcome of the suit under

the governing law will properly preclude the entry of summary

judgment.”    Id.   The movant bears the burden of establishing the

absence of such dispute.    Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).

     In analyzing a summary judgment motion, the Court “tak[es] the

evidence and all reasonable inferences drawn therefrom in the light

most favorable to the nonmoving party.” Henry v. Purnell, 652 F.3d

524, 531 (4th Cir. 2011) (en banc).     In other words, the nonmoving

“party is entitled ‘to have the credibility of his evidence as

forecast assumed, his version of all that is in dispute accepted,

[and] all internal conflicts in it resolved favorably to him.’”

Miller v. Leathers, 913 F.2d 1085, 1087 (4th Cir. 1990) (en banc)


                                   13




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 13 of 21
(brackets in original) (quoting Charbonnages de France v. Smith,

597 F.2d 406, 414 (4th Cir. 1979)).          If, applying this standard,

the Court “find[s] that a reasonable jury could return a verdict

for [the nonmoving party], then a genuine factual dispute exists

and    summary    judgment   is   improper.”      Evans   v.   Technologies

Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir. 1996).

       “However, the non-moving party may not rely on beliefs,

conjecture, speculation, or conclusory allegations to defeat a

motion for summary judgment.” Lewis v. Eagleton, No. 4:08-cv-2800,

2010 WL 755636, at *5 (D.S.C. Feb. 26, 2010) (citing Barber v.

Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992)),

aff’d, 404 F. App’x 740 (4th Cir. 2010); see also Pronin v.

Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (per curiam)

(explaining that “[m]ere conclusory allegations and bare denials”

or the nonmoving party’s “self-serving allegations unsupported by

any corroborating evidence” cannot defeat summary judgment).                In

response to a summary judgment motion, “the nonmoving party [must]

go beyond the pleadings and[,] by her own affidavits, or by the

depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for

trial.”     Celotex Corp., 477 U.S. at 324 (internal quotation marks

omitted).      Factual allegations in a complaint or court filing

constitute evidence for summary judgment purposes only if sworn or

otherwise made under penalty of perjury.           See Reeves v. Hubbard,



                                      14




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 14 of 21
No. 1:08cv721, 2011 WL 4499099, at *5 n.14 (M.D.N.C. Sept. 27,

2011), recommendation adopted, slip op. (M.D.N.C. Nov. 21, 2011).

     II.    Deliberate Indifference Standard

     “[W]hen the State takes a person into its custody and holds

him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and

general well-being.”          DeShaney v. Winnebago Cty. Dep’t of Soc.

Servs., 489 U.S. 189, 199-200 (1989).                In other words, “when the

State by the affirmative exercise of its power so restrains an

individual’s      liberty    that    it    renders       him     unable   to   care    for

himself,    and     at      the     same    time         fails     to     provide      for

his . . . medical care . . .[,] it transgresses the substantive

limits on state action set by the Eighth Amendment and the Due

Process Clause.”      Id. at 200.

     To make out a constitutional claim for deprivation of medical

care,   a   plaintiff       must    show    that     a    defendant       “acted      with

‘deliberate    indifference’         (subjective)          to     [the    plaintiff’s]

‘serious medical needs’ (objective).” Iko v. Shreve, 535 F.3d 225,

241 (4th Cir. 2008).         A medical need qualifies as serious if it

“has been diagnosed by a physician as mandating treatment or . . .

is so obvious that even a lay person would easily recognize the

necessity for a doctor’s attention.” Id. (internal quotation marks

omitted).     A defendant displays deliberate indifference when he

possesses knowledge of the risk of harm to an inmate and knows that


                                           15




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 15 of 21
“his actions were insufficient to mitigate the risk of harm to the

inmate arising from his medical needs.” Id. (emphasis and internal

quotation marks omitted); see also Scinto v. Stansberry, 841 F.3d

219, 225 (4th Cir. 2016) (“To prove deliberate indifference,

plaintiffs must show that ‘the official kn[ew] of and disregard[ed]

an excessive risk to inmate health or safety.’” (brackets in

original) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994))).

       “The subjective component . . . sets a particularly high bar

to recovery.”        Iko, 535 F.3d at 241.       In particular, “deliberate

indifference entails something more than mere negligence, . . .

[but] is satisfied by something less than acts or omissions for the

very purpose of causing harm or with knowledge that harm will

result.” Farmer, 511 U.S. at 835. “It requires that a [defendant]

actually know of and disregard an objectively serious condition,

medical need, or risk of harm.”        De’lonta v. Johnson, 708 F.3d 520,

525    (4th   Cir.   2013)    (internal    quotation   marks   omitted).     A

plaintiff can satisfy this standard by showing “‘that a [defendant]

knew of a substantial risk from the very fact that the risk was

obvious.’”     Scinto, 841 F.3d at 226 (quoting Makdessi v. Fields,

789 F.3d 126, 133 (4th Cir. 2015)).

       A   plaintiff    can   also   establish    “a   prima   face   case   of

deliberate indifference” when “‘a substantial risk of [serious

harm] was longstanding, pervasive, well-documented, or expressly

noted by prison officials in the past, and the circumstances



                                      16




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 16 of 21
suggest that the defendant-official . . . had been exposed to

information concerning the risk and thus must have known about

it.’”   Id. (brackets and ellipsis in original) (quoting Parrish ex

rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)).               In

addition, “‘[f]ailure to respond to an inmate’s known medical needs

raises an inference [of] deliberate indifference to those needs.’”

Id. (brackets in original) (quoting Miltier v. Beorn, 896 F.2d 848,

853 (4th Cir. 1990), overruled in part on other grounds by Farmer,

511 U.S. at 837).    However, “[n]egligence or malpractice in the

provision of medical services does not constitute a claim under

[Section] 1983.”    Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

1985); see also Harris v. Poole, No. 1:18cv378, 2020 WL 531954, at

*14 (M.D.N.C. Feb. 3, 2020) (“[D]isagreements between an inmate and

medical provider regarding the inmate’s medical care, without more,

do not create a constitutional claim, and inmates possess no

constitutional right to treatment by a particular type of medical

provider.”).

     Finally, “a significant delay in the treatment of a serious

medical condition may, in the proper circumstances,” constitute

deliberate indifference. Webb v. Hamidullah, 281 F. App’x 159, 166

(4th Cir. 2008).      “A[ constitutional] violation only occurs,

however, if the delay results in some substantial harm to the

patient.   Thus, in order to defeat summary judgment on the delay

issue, [a plaintiff i]s obligated to establish that the delay in



                                   17




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 17 of 21
his [treatment] caused him substantial harm . . . .”                        Id. at 166-67

(footnote omitted); see also Wynn v. Mundo, 367 F. Supp. 2d 832,

838 (M.D.N.C. 2004) (“[T]his court is persuaded that delay in the

receipt of medical care only constitutes deliberate indifference

where the plaintiff can show that the delay caused substantial

harm.”) (collecting cases), recommendation adopted, (M.D.N.C. Feb.

7, 2005), aff’d, 142 F. App’x 193 (4th Cir. 2005).

     III.    Analysis

     Defendants’         summary     judgment        brief        divides    Plaintiff’s

allegations      “into     three    sets    of       contentions[:]”         Defendants’

hostility, negativity, and dishonesty toward Plaintiff; Defendants’

failure     to   contact     a     specialist        “despite       certain    objective

symptoms[;]”      and     Defendants’        refusal         to    administer      tests,

medications, and treatments in accordance with orders from a

physician.        (Docket    Entry     41       at    10.)         As   concerns   those

contentions, Defendants have urged the grant of summary judgment in

their favor on several grounds, including that (i) the Complaint

targets     alleged      conduct     not    actionable        under      Section    1983;

(ii) “Plaintiff [has] not specifically allege[d] the personal

involvement of either Defendant with respect to [the failure to

contact a qualified specialist and refusal to execute certain

physician orders]” (id. at 11); (iii) “Plaintiff [has] fail[ed] to

present sufficient evidence to satisfy the subjective component of

a deliberate indifference claim” (id. at 10); and (iv) qualified


                                           18




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 18 of 21
immunity protects Defendants from liability because “no reasonable

person in [their] position . . . would have appreciated that their

conduct violated Plaintiff’s constitutional rights” (id. at 14).

The Court need address only Defendants’ argument concerning the

subjective component of the deliberate-indifference claim.                   No

matter how the Court categorizes the allegations in the Complaint,

Plaintiff’s claim (or claims) sound only in the Eighth Amendment,

and his failure to marshal evidence of Defendants’ deliberate

indifference entitles Defendants to summary judgment on that basis.

     Generally   speaking,    Plaintiff’s     lack    of    response   to   the

Summary Judgment Motion need not doom his claim.            See Custer v. Pan

Am. Life Ins. Co., 12 F.3d 410, 416 (4th Cir. 1993) (requiring

substantive   review    of   unopposed     summary     judgment    motions).

However, upon review of the record, summary judgment for Defendants

remains appropriate.       The Frick Affidavit, Coats Affidavit, and

medical   records   submitted    by   Defendants     establish     that     they

encountered Plaintiff on numerous occasions when he sought medical

treatment.    (See, e.g., Docket Entries 41-1, ¶ 20, 41-5, ¶ 20.)

Those materials offer no support for the conclusion that Defendants

lied to Plaintiff about contacting the on-call physician or that

they denied Plaintiff prescribed medications.              (See, e.g., Docket

Entries 41-1, ¶¶ 16–18, 41-5, ¶¶ 16–18.)             Moreover, the medical

records   reflect   that     non-party     individuals      participated     in

Plaintiff’s care.      (See, e.g., Docket Entry 41-3.)          Finally, the



                                      19




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 19 of 21
evidence does not show that Plaintiff presented with a high fever

during an appointment with Defendants.          (See, e.g., Docket Entry

41-2 at 1.)     Accordingly, Plaintiff’s failure to respond to the

Summary Judgment Motion left the foregoing facts “uncontroverted,”

Custer, 12 F.3d at 416.

       Because Defendants have lodged no objection to the records

Plaintiff attached to the Complaint, the Court may consider those

documents at this stage to determine whether a genuine dispute of

material fact exists.       See Jones v. Western Tidewater Reg’l Jail,

187 F. Supp. 3d 648, 654 (E.D. Va. 2016) (“Rule 56(c)(2) prescribes

a ‘multi-step process by which a proponent may submit evidence,

subject to objection by the opponent and an opportunity for the

proponent to either authenticate the document or propose a method

[of] doing so at trial.’” internal quotation omitted)).               Those

records indicate that Plaintiff arrived at the hospital in a

critically ill state, with conditions that required follow-up

treatment.    (See Docket Entry 2 at 16–17.)         Importantly, however,

Plaintiff’s    submissions     do   not   contradict    Defendants’   sworn

statements and records; in particular, they do not show that

Defendants treated Plaintiff when he presented with obvious signs

of serious illness in or around the time of this hospitalization or

that they otherwise exhibited deliberate indifference.

       In all, Defendants have offered evidence tending to show that

they   (i)   lacked   the   requisite     culpable   mental   state   for   a



                                     20




   Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 20 of 21
deliberate-indifference claim and (ii) responded reasonably to

Plaintiff’s symptoms and prescribed treatment plan.             Under those

circumstances, Plaintiff, as “the nonmoving party[, must] go beyond

the    pleadings    and[,]    by   [his]    own   affidavits,   or   by     the

depositions, answers to interrogatories, and admissions on file,

designate specific facts showing that there is a genuine issue for

trial.”     Celotex Corp., 477 U.S. at 324 (internal quotation marks

omitted).      Plaintiff has failed to present any such competent

evidence and may not rely on the mere allegations of his unverified

Complaint to defeat summary judgment.           See Pronin, 628 F. App’x at

161. Accordingly, the Court should grant summary judgment in favor

of Defendants.

                                   CONCLUSION

       Because the record lacks any evidence to support an essential

element of Plaintiff’s eighth-amendment claim, Defendants have

shown entitlement to judgment as a matter of law.

       IT IS THEREFORE RECOMMENDED that the Summary Judgment Motion

(Docket Entry 40) be granted.

                                            /s/ L. Patrick Auld
                                               L. Patrick Auld
                                        United States Magistrate Judge

February 5, 2021




                                       21




      Case 1:18-cv-00763-CCE-LPA Document 43 Filed 02/05/21 Page 21 of 21
